Filed 12/7/20 P. v. Valcarenghi CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C087742

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 17CF03476,
                                                                                         16CF00552)
           v.

 MARC ANDRE VALCARENGHI,

                    Defendant and Appellant.




         A jury found defendant Marc Andre Valcarenghi guilty of first degree murder and
the trial court sentenced him accordingly. On appeal, defendant argues there was
insufficient evidence of premeditation and deliberation to support a verdict of first degree
murder. Disagreeing, we affirm.




                                                             1
                      FACTUAL AND PROCEDURAL BACKGROUND
       In July 2017 defendant was staying at a hotel in Chico, California that was
frequented by the area’s homeless population. A few days into his stay, he accepted a
prostitute as a roommate, permitting his hotel room to be used for the provision of sexual
services in exchange for money and/or drugs. When the prostitute had customers,
defendant left the room. The prostitute introduced defendant to the victim, Audra
Houston, a homeless woman who struggled with drug addiction.
       The evening before Houston’s death, a small group of people, including defendant
and Houston, congregated in defendant’s hotel room, listening to music and smoking
methamphetamine together. During the gathering, defendant made a romantic advance
toward Houston, who initially reciprocated but ultimately rejected it.
       The next evening, while defendant’s roommate was with a customer, Houston and
defendant socialized in Houston’s hotel room. Houston fell asleep at some point, and
while she slept, defendant sold methamphetamine to a female inside the bathroom of the
hotel room.
       The female drug buyer testified that when she entered the hotel room, Houston
was snoring on the bed, and that after the transaction in the bathroom, the buyer rejected
defendant’s sexual advances and walked by Houston, who was still laying on the bed,
then left the room.
       According to the buyer, the hotel room “looked like . . . a regular room from . . . a
female that would be rushing around trying to get ready for something and being
[i]ndecisive about what to wear.” In the bathroom, the shower curtain was on the floor of
the shower and no rod for the curtain was visible.
       A male who rented the room next to Houston’s entered his room around 1:27 a.m.,
drank wine until becoming “a little tipsy,” eventually went to sleep, and woke up at
11:00 a.m., having “slept peacefully” all night.



                                             2
       Surveillance video footage indicated that defendant left Houston’s room around
1:30 a.m. and returned around 2:00 a.m. Around 2:30 a.m., defendant left the room for a
few moments, then entered again and remained there until around 8:30 a.m.
       Hours later, Houston’s bruised corpse was found lying face-down under the bed of
the hotel room with many cut pieces of clothing tied around her neck and arm, her eyes
swollen shut, and blood on her face.
       A few days later, Chico police arrested defendant when they found him sleeping in
bushes less than a mile from the hotel. He was charged with first degree murder and
ultimately proceeded to trial.
       People’s case
       The People’s expert witness testified that Houston’s many injuries were inflicted
during a single period of time lasting at least one hour and possibly up to several hours.
With photographs of Houston’s corpse submitted as evidence, the expert explained that
Houston’s injuries included numerous “sharp force” trauma punctures on her back and
neck, blunt force trauma to her face and spleen, and manual and ligature strangulation
wounds to her neck. The expert opined that Houston was still alive (but barely) when she
was put under the hotel room bed. The cause of death was asphyxiation “over a period of
minutes, which was due to homicidal strangulation which also occurred over a period of
minutes.”
       Defendant’s case
       Defendant testified in his own defense. He claimed that immediately after he sold
drugs to the female buyer in Houston’s hotel room, Houston woke up and gave him
permission to return later that evening. Houston told him that because she did not have a
key to the room, she would leave the window cracked open so that defendant could re-
enter the room. He returned to Houston’s room in the early morning of the next day,
through the window.



                                             3
       Defendant laid down on the bed next to a sleeping Houston, but was unable to fall
asleep and decided to smoke methamphetamine and wake Houston, who smoked with
him. He told Houston that he worried that he was “boring sexually” for his girlfriend,
and wished he could be exciting. Houston suggested “making things a little rough” and
offered to demonstrate.
       Defendant agreed to be tied up by Houston; she tied pieces of her clothing together
into a makeshift rope and bound defendant to the bed on his back with all four limbs
restrained. They engaged in sexual activity until defendant grew uncomfortable and told
Houston so. They then smoked more methamphetamine and talked. He told Houston he
occasionally wore women’s clothing, and he put on her bra, underwear, and heels. He
then helped Houston inject methamphetamine into her neck.
       Houston told defendant it was “her turn” to be restrained so that she could “erotic
asphyxiat[e].” She tied more clothes together, and defendant helped her attach one end of
the makeshift rope to a clothes hanger and “anchor” it between the bed and the frame.
They tied the other end of the makeshift rope around Houston’s neck in “multiple layers.”
Defendant, still wearing Houston’s clothing, watched and masturbated himself while
Houston, using a vibrator on herself and “talking dirty” to defendant, moved around to
tighten the pressure on her neck.
       In addition to the makeshift rope anchored under the bed, a second rope made of
clothing ran from Houston’s left arm to her neck, and was tied on both ends. Houston
also used that makeshift rope to increase the tension around her neck.
       Suddenly, Houston went quiet and her face “just went kind of blank.” She fell
face first from the edge of the bed onto the floor, and began “having convulsions, or a
seizure.” For about five to 10 minutes, her “whole body was bouncing . . . off the floor.”
Thinking that Houston was experiencing a drug overdose, defendant took her into the
bathroom (with the makeshift ropes still tied to her), hoping cold water would “revive”
her. When cold water did not help, and Houston was not breathing, he panicked and “put

                                             4
her under the bed.” He testified that he was embarrassed that he was wearing female
clothes, and that he was scared and high. He did not call 911 because there was no phone
in the room, and he “thought it was too late at that point.” He didn’t tell the hotel
manager because he “knew it looked bad.”
       Sometime later that morning, the hotel manager confronted defendant and told him
to leave; he testified that he “didn’t even get a chance to . . . try to tell [the manager] what
happened.” He took the vibrator, put Houston’s pants back on her, and left the room with
a trash can that contained evidence of drug use. He cried himself to sleep in some bushes
and slept for several days. He explained that he did not tell the police what happened
because he was scared and “knew it would be hard to explain that [he] was wearing
women’s clothes, and that [Houston] fell off the bed and went into convulsions.” He
admitted that he lied to the detective when he said that he did not remember what
happened in the hotel room, claiming he had not wanted to discuss it.
       Defendant’s expert witness disagreed with some of the medical conclusions
presented by the People’s expert, including that there was evidence of manual
strangulation. Defendant’s expert concluded that the cause of Houston’s death was
ligature strangulation in association with methamphetamine use, and testified that the
bruising to Houston’s face was consistent with both falling to the ground multiple times
and with being beaten. In response to the prosecutor’s question whether the ligature that
caused the bruising on Houston’s neck “could have been tightened around [Houston’s]
neck in a self-inflicted manner,” the expert answered: “From looking at the whole scene,
I do not think so.”
       Closing arguments
       The prosecutor argued that the “different ways . . . defendant took to kill . . .
Houston”--the “beating,” manual strangulation, ligature strangulation (which caused
“very, very deep wounds,” and stabbing--“takes time,” and “shows that [defendant]
intended to kill” Houston. “Every time [defendant] switched from a different mode of

                                               5
attack was an opportunity for him to think about his actions and what he was doing,” and
“every time he chose to keep going. He chose to inflict those injuries. He chose to kill
her.” The “multiple different attacks” showed deliberation and premeditation.
         Defense counsel conceded that “a homicide occurred,” and that the People’s case
was “reasonable based on the facts,” but insisted that if there were reasonable
interpretations of the evidence other than first degree murder, a not guilty verdict was
warranted. He told the jury: “The evidence falls squarely on involuntary manslaughter.
. . . No way [defendant] can be high, caught up in the moment masturbating, the pros and
cons of something, is this a good idea? No. That wasn’t subjectively going through his
mind.”
         In rebuttal, the prosecutor argued that defendant’s version of events was not
credible, including his excuse to stay silent based on his claimed embarrassment
regarding his cross-dressing. They added that the evidence showed the injuries were
sustained during a lengthy and brutal attack.
         Verdict & Sentencing
         The jury found defendant guilty of first degree murder. The trial court sentenced
defendant to state prison for a term of 25 years to life, consecutive to a determinate term
of three years eight months for an unrelated earlier case. Defendant timely appealed.
                                        DISCUSSION
         Defendant’s sole claim on appeal is that there is insufficient evidence of
premeditation and deliberation to sustain his conviction for first degree murder.
         It is well settled that: “ ‘When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in the light most favorable
to the judgment to determine whether it contains substantial evidence--that is, evidence
that is reasonable, credible, and of solid value--from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’ ” (People v. Battle (2011)
198 Cal.App.4th 50, 61-62.) The parties agree that the framework of People v. Anderson

                                                6
(1968) 70 Cal.2d 15, is relevant in assessing the sufficiency of the evidence of
premeditation and deliberation.
       “Anderson identified three factors commonly present in cases of premeditated
murder: ‘(1) [F]acts about how and what defendant did prior to the actual killing which
show that the defendant was engaged in activity directed toward, and explicable as
intended to result in, the killing--what may be characterized as “planning” activity; (2)
facts about the defendant’ s prior relationship and/or conduct with the victim from which
the jury could reasonably infer a “motive” to kill the victim, which inference of motive,
together with facts of type (1) or (3), would in turn support an inference that the killing
was the result of “a pre-existing reflection” and “careful thought and weighing of
considerations” rather than “mere unconsidered or rash impulse hastily executed”
[citation]; (3) facts about the nature of the killing from which the jury could infer that the
manner of killing was so particular and exacting that the defendant must have
intentionally killed according to a “preconceived design” to take his victim’s life in a
particular way for a “reason” which the jury can reasonably infer from facts of type (1) or
(2).’ ” (People v. Koontz (2002) 27 Cal.4th 1041, 1081.)
       However, “[t]he Anderson factors are not the exclusive means for establishing
premeditation and deliberation. [Citation.] [Our Supreme Court has] . . . concluded that
an execution-style killing may be committed with such calculation that the manner of
killing will support a jury finding of premeditation and deliberation, despite little or no
evidence of planning and motive. [Citation.]” (People v. Lenart (2004) 32 Cal.4th 1107,
1127; see People v. Turner (1990) 50 Cal.3d 668, 688-689, fn. 4 [brutality alone “can be
indicative of calculated violence in context, particularly where . . . the brutality itself
contradicts defendant’s version of events, and other evidence also supports a theory of
premeditation”].)




                                               7
       The People presented ample evidence that, if believed, established a brutal killing
that took time and effort to accomplish. There was evidence that defendant harmed
Houston in multiple ways, all of them brutal beyond a degree of harm that would have
simply ended her life. The evidence showed strangulation as well as multiple instances
of both sharp force and blunt force trauma, inflicted over a substantial period of time.
Each time defendant employed a different mode of violence, he evinced a new
commitment to his homicidal objective. (See People v. Perez (1992) 2 Cal.4th 1117,
1127-1128 [“Some period of time necessarily must have elapsed between the first and
second set of wounds. While this conduct, in itself, may not necessarily support a finding
of premeditation, in conjunction with the manner of killing, it could easily have led the
jury to infer premeditation and deliberation”].)
       Further, the evidence of the type, severity, and number of wounds on Houston’s
body contradicted defendant’s assertions that the trauma to Houston’s neck was self-
inflicted and that the bruises on her face and body resulted from a fall off the bed and
convulsions on the floor, all within a five to 10 minute time period. (See People v.
Turner, supra, 50 Cal.3d at pp. 688-689, fn. 4.) The evidence provided by the People’s
expert regarding the amount of time it took to inflict all of Houston’s injuries (at least one
hour, probably more) and to strangle her to death (several minutes) also supports a
finding of premeditation. (See People v. Hovarter (2008) 44 Cal.4th 983, 1019-1020
[evidence that the victim “was strangled with a rope and that her death from asphyxiation
would have taken between five and eight minutes” permitted a rational factfinder to infer
that the manner of killing demonstrated deliberation, as such a “prolonged manner of
taking a person’s life, which requires an offender to apply constant force to the neck of
the victim, affords ample time for the offender to consider the nature of his deadly act”];
People v. Davis (1995) 10 Cal.4th 463, 510 [sufficient evidence of premeditation and
deliberation for first degree murder where, among other facts, defendant strangled the
victim for “over a period of up to five minutes” (italics omitted)].)

                                              8
       Defendant maintains that the key time frame surrounding Houston’s death was
between 1:00 a.m. and 2:31 a.m., and that the testimony of the female drug buyer and the
occupant of the adjacent room indicate that Houston “already was in the process of
setting up the autoerotic mechanism” when the buyer entered because, defendant
maintains, the room was not neat; further, there was no audible struggle to awaken the
occupant of the adjacent room. This argument fails to persuade.
       First, defendant’s restricted time frame ignores that moments after he left
Houston’s room around 2:30 a.m., he reentered it, and did not leave again until about
8:30 a.m. Second, defendant’s contention that the drug buyer’s testimony of the state of
Houston’s room indicated that Houston was already involved in autoeroticism is purely
speculative, relying on an imaginative reading of testimony that the room looked like a
someone had been “rushing around” and indecisive “about what to wear,” and that there
was no shower curtain rod in place. The contention also ignores defendant’s own
testimony that Houston first proposed the autoeroticism after defendant returned to the
room around 2:00 a.m., which was after the drug buyer made her observations.
       Finally, the contention that there was no struggle between Houston and defendant
because the sleeping occupant of the adjacent room (who by his own admission had been
drinking wine and grew “tipsy” before falling asleep) heard nothing that night, without
more, is pure speculation, and certainly does not compel reversal. (Cf. People v. Valdez
(2004) 32 Cal.4th 73, 118 [“the trial court did not err in refusing to instruct the jury on
second degree murder because the defendant’s argument rested on mere speculation”].)
       Accordingly, we conclude there was substantial evidence from which a reasonable
jury could have found defendant guilty of first degree murder beyond a reasonable doubt.




                                              9
                                  DISPOSITION
      The judgment is affirmed.




                                                 /s/
                                           Duarte, Acting P. J.



We concur:



     /s/
Hoch, J.




     /s/
Krause, J.




                                      10